PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hamner et al.
Application No. 16/867,796
Filed: 6 May 2020
For: GROUND SPRING FOR CABLE ASSEMBLY

:
:
:
:	DECISION ON PETITION
:
:



This correspondence is a sua sponte withdrawal of the holding of abandonment in the above-identified application.

According to the September 2, 2021 Notice of Abandonment, this application was held abandoned for applicant’s failure to timely file corrected drawings as required by, and within the three-month period set in the May 19, 2021 Notice of Allowability.

However, the Office finds the application is not abandoned. 

On May 14, 2021, Examiner Harshad Patel and attorney of record, Jay Hoette, engaged in an examiner-initiated telephonic interview, during which the participants discussed issues with the drawings of record. The reference numeral “100” was used twice in figures 1, 5, 7-11, 15, and 18 for a cable assembly and something else. Appropriate correction was necessary. See Examiner-Initiated Interview Summary, mailed May 19, 2021. On May 14, 2021, applicant filed replacement drawings which eliminated the use of reference numeral “100” in more than one place in figures 1, 5, 6, 7-11, 15, and 18. 

On May 19, 2021, the Office mailed a Notice of Allowability, which required correction of the drawings within three months of the mailing of the Notice of Allowability. The May 19, 2021 Notice of Allowability was “responsive to the application filed on 5/6/2020” Notice of Allowability/ PTOL-37, box 1.

The May 19, 2021 Examiner’s Amendment states:

… The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 

The reference numeral “100” is used twice, in figs. 1, 5, 7-11, 15 and 18 for a cable assembly and something else, appropriate corrections are required. ..


It appears this is a situation where the replacement drawings “crossed in the mail” with the Notice of Allowability. Examiner Patel requested correction to figures 1, 5, 7-11, 15, and 18 during the May 14, 2021 examiner-initiated interview, and applicant filed proper replacement drawings on May 14, 2021. However, the Notice of Allowability, mailed May 19, 2021, failed to acknowledge that the replacement drawings had been received.

The undersigned has consulted with Examiner Patel, and he has determined the May 14, 2021 replacement drawings are responsive to the requested correction to drawings indicated during the interview on May 14, 2021 and in the Notice of Allowability, mailed May 19, 2021.  

In light of the above, the petition under 37 CFR 1.181 is granted, the holding of abandonment is withdrawn, and the September 2, 2021 Notice of Abandonment is vacated.

The application file will be referred to the Office of Data Management for processing into a patent.

Telephone inquiries pertaining to this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET